internal_revenue_service department ae stqnifreant in dey mi washington dc fi i iii icr ar person to contact gcc kek keke d keekekkekekekekekekekkeekkekeee ktr riker ke ri foi ioi ioi iii i rk kr rk id rkkkkek telephone number ke refer reply to op e ep t rctn feekrrkkherkkekeke foi iii iii or date sep legend state a employer m u o h system x statute y kkkkk hk kkk eee kek keke ker ere keke kk kee eee keke kkekkeee krekkekkkkek kkk kkk kkk kkk keke keke keke keke erk kkk kkk hk kkk kkk kkk ik ke kkk eek keke kk eee eee keke kek kick dear meeexeekekk kkk kkk this is in response to your ruling_request dated november as supplemented by correspondence dated date concerning the federal_income_tax treatment under sec_414 h of the internal_revenue_code system x code of certain contributions to the following facts and representations have been submitted a governmental_plan within the the plan sponsored by system x is meaning of sec_414 of the code defined_benefit_plan intended to meet the requirements of sec_401 of the code and has received a favorable determination_letter the related trust forming part of the plan is intended to be exempt from taxation under sec_501 of the code political_subdivision of state a system x employees are participants in system x contribute to the plan employer m's permanent full-time non-bargaining unit a participating employer in employees are required to a contributory the plan is employer m is a - the current mandatory employee contributions to the plan are a of the code based upon a private pick-up under sec_414 letter_ruling effective january purchase of prior or additional service_credit by its employee members for service previously performed when the employee was not a contributing member to system x or service for which the employee has previously received a refund of system x contributions additional service_credit an employee must pay into system x an amount dependent upon the type of credit being purchased additional service_credit must be purchased by payroll deduction all such purchases are currently being made on an after-tax basis pursuant to statute y employer m proposes to pick up the additional the plan also permits the to purchase such bk tk kk kkk kkk kkk kk kkk keke kek eeeekeee employee contributions to purchase prior and additional service_credit to effect the pick-up employer m proposes to adopt a are full-time employees and who are pursuant to the resolution employer m's pick-up shall resolution apply to all persons who contributing members of system x other than any such employees who are included in a collective bargaining unit unless such employees’ participation in the pick-up has been approved in a collective bargaining agreement between employer m and the authorized bargaining are eligible b representatives of such collective bargaining unit c have to purchase additional service credits under statute y properly completed a payroll authorization form making a binding and irrevocable election to purchase service credits under the pick-up designated employee contributions will be picked up through a salary further no employees can purchase through a lump-sum reduction payment or otherwise any additional service_credit under system x that is being picked-up by employer m under the plan accept contributions being picked-up by employer m under the plan only from employer m lieu of such employees paying such contributions employees will have no option to receive the picked-up contributions in cash instead of having such contributions paid to system x irrevocable payroll authorization agreement will be used in conjunction with the proposed resolution to effect the pick up employer m will pick up the contributions in in addition system x shall and an based on the aforementioned facts you request rulings that no part of the contributions to purchase prior or additional service_credit picked-up by employer m as the employer of the affected employees included in system x be considered as gross_income to said employees for federal tax treatment the contributions to purchase prior or additional service_credit whether picked-up by the salary reduction offset against future salary increases or and though designated as employee contributions both will be treated as employer m contributions for federal_income_tax purposes and the contributions to purchase prior or additional service_credit picked-up by employer m will not constitute wages from which taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit of hk ik hr kr kr i ik kiki tt tk eek keke keke keke ek ek of the code is specified in revrul_77_462 the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 in that revenue_ruling the employer school district agreed c b to assume and pay the amounts employees were required by state law to contribute to a state pension_plan that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees under the provisions of sec_3401 a school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the revenue_ruling held further that revrul_77_462 concluded of the code the the issue of whether contributions have been picked up by an of the code is and revenue_ruling these revenue rulings established that the the employer must specify employer within the meaning of sec_414 addressed in revrul_81_35 c b c b following two criteria must be met that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the plan furthermore it sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial for purposes of the applicability of the employee must not be given in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross the service concluded that to satisfy the income of the employee eriteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request resolution a satisfies the criteria set forth in revrul_81_35 and revrul_81_36 will make contributions in lieu of contributions by employees and that employees may not elect to receive such contributions directly it provides that employer m accordingly we conclude with respect to your ruling_request number one that contributions to purchase prior additional service_credit that are picked up by employer m on behalf of employees who participate in system x shall be treated as employer contributions and will not be includible in the employees' gross_income in the year in which such amounts are contributed for federal_income_tax treatment the employees or their beneficiaries only in the taxable_year in these amounts will be includible in the gross_income of oe he hii kk kk keke tkk kee keke keke eker keke kkk keke with respect to ruling_request which they are distributed to the extent that the amounts represent contributions made by employer m we have determined that the picked-up amounts are to be number two treated as employer m contributions for federal_income_tax purposes with respect to ruling_request number three we conclude that contributions to purchase prior additional service_credit that are picked up by employer m are excepted from wages as defined in sec_3401 purposes m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to system x in addition no part of the amounts picked up by employer a a of the code for federal_income_tax withholding this ruling applies only if the effective date for the commencement of the pick-up is no earlier than the later of the date the proposed resolution and payroll authorization form are signed or the date they are put into effect for purposes of the application of sec_414 of the it is immaterial whether an employer picks up contributions code through a reduction in salary an offset against future salary increases or a combination of both this ruling is based on the assumption that the plan sponsored by system x will be qualified under sec_401 time of the proposed contributions and distributions of the code at the in addition these rulings are contingent upon the adoption of the proposed resolution as contained in your correspondence dated date no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act opinion is expressed as pursuant to a salary reduction agreement within the meaning of sec_3121 b to whether the amounts in question are paid of the code no this ruling is directed only to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited by others as precedent sincerely yours eignad dovar floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose of
